





Exhibit 10.1

ADVISORY COUNCIL MEMBERSHIP AGREEMENT
This Advisory Council Membership Agreement (the “Agreement”) is made as of
February 3, 2017, by and between Fannie Mae, (the “Company”), and Antony Jenkins
(“Advisor”).
R E C I T A L S:
WHEREAS, Company has formed a Digital Advisory Council (the “Advisory Council”)
to assist it in evaluation of its technology and business activities, as further
described in this Agreement.


WHEREAS, Company wishes to engage the services of Advisor, as a member of its
Advisory Council, to provide the services set forth below, and Advisor wishes to
provide such services.
NOW, THEREFORE, in consideration of the covenants hereinafter stated, the
parties agree as follows:
1.     Engagement.
1.1           Advisory Council.  For the term of this Agreement, the Advisor
shall serve as a member of the Advisory Council.  The Advisory Council shall
consist of the Advisor and such other members as shall be determined by the
Company.  The Company may adopt an Advisory Council charter, which shall be
mutually agreeable to the Company and the members of the Advisory Council. 
1.2           Advisor Services.  The Advisor’s services to the Company hereunder
shall consist of service on the Advisory Council to render the advice and other
services agreed upon by the Advisor and the Company from time to time (the
“Services”) as specified in Exhibit A attached hereto.
2.     Compensation and Expenses.
2.1    Compensation. As consideration for the Services to be provided by the
Advisor and other obligations, Advisor shall receive Sixty Thousand Dollars
($60,000) per annum (“Advisory Fee”). The Advisory Fee shall be paid in two (2)
equal installments in January and July of each year.
2.2    Expenses. The Company shall reimburse Advisor, on a monthly basis, for
all usual, reasonable and necessary expense paid or incurred by Advisor in
connection with, or related to, the performance of Advisor’s performance of the
Services under this Agreement, subject to pre-approval of the expenses by the
Company and satisfactory receipt by the Company of appropriate documentary proof
of all expenditures for which reimbursement is sought and the approval thereof
by the Company.
3.     Term.
3.1           Term.  The initial term of this Agreement is three (3) years
beginning on the Effective Date set forth above and will automatically renew for
additional terms of one (1) year until terminated in accordance with this
Section.
3.2           Termination.  Either party may terminate this Agreement without
cause upon thirty (30) days’ advance written notice to the other party. Company
may terminate this Agreement immediately if Advisor is in material breach of
this Agreement. This Agreement and any unearned rights to compensation by
Advisor shall immediately terminate if this Agreement is terminated for any
reason.
3.3           Survival.  The rights and obligations contained in Sections 3, 6,
7, 8, 9, and 11 will survive any termination of this Agreement.  
4.     Independent Contractor Relationship. Advisor’s relationship to the
Company shall be that of an independent Advisor.  Nothing in this Agreement
shall be construed to create any partnership, joint venture, employer-employee
or agency relationship between Company and Advisor. Company shall not be
responsible to Advisor or any governing body for any payroll-related taxes or
insurance related to the performance of the terms of this Agreement.    









--------------------------------------------------------------------------------







5.     Disclosure of Interest. Upon learning that the Company is considering
entering into a contract or transaction with an enterprise in which Advisor has
a direct or indirect interest, whether individually or as a director, officer,
employee, agent or equity owner thereof, Advisor shall immediately notify the
Company of the material facts of her interest in such enterprise. Such notice
shall be in writing and given to the Company at the address set forth in Section
10.3 below.
6.     Intellectual Property
6.1       Proprietary Rights Created Outside of Performance of Services. Any and
all inventions, discoveries, processes, ideas, methods, designs and know-how,
whether or not patentable, which Advisor may conceive or make either alone or in
conjunction with others, prior to the term of this Agreement or during the term
of this Agreement that were not developed in connection with the Services
performed hereunder, shall remain the exclusive property of Advisor.
6.2    Ownership.  All ideas, inventions, improvements, methods, processes,
works of authorship and other forms of intellectual property that the Advisor
conceives, reduces to practice or develops during the term of the Agreement,
alone or in conjunction with others, in connection with performance of the
Services, including designs, data, software code, ideas, inventions, know-how,
materials, marks, methods, procedures, tools, interfaces, and other forms of
technology as well as any intellectual property rights of any kind
therein (collectively, the “Work Product”), will be the sole and exclusive
property of the Company.  Any and all elements of the Work Product that are
works of authorship eligible to be  “works made for hire” under the U.S.
Copyright Act shall be considered works made for hire with the Company as
“author.”  Advisor hereby irrevocably assigns, transfers, and conveys in
perpetuity to Company any and all present and future intellectual property
rights that Advisor may have in or to any Work Products, and irrevocably waives
all moral rights in, and all other intellectual property rights to, all Work
Products.
6.3        Assistance.   Advisor agrees to assist the Company in any reasonable
manner to obtain and enforce for the Company’s benefit any patents, copyrights
and other property rights in any and all countries, with respect to any
Intellectual Property, and Advisor agrees to execute, when requested, patent,
copyright or similar applications and assignments to the Company and any other
lawful documents deemed necessary by the Company to carry out the purpose of
this Agreement with respect thereto.  If called upon to render assistance under
this paragraph after the term of this Agreement, Advisor will be entitled to a
fair and reasonable fee in addition to reimbursement of authorized expenses
incurred at the prior written request of the Company.  In the event that the
Company is unable for any reason to secure the Advisor’s signature to any
document required to apply for or execute any patent, copyright or other
applications with respect to any Intellectual Property (including improvements,
renewals, extensions, continuations, divisions or continuations-in-part
thereof), after a written demand is made therefore upon Advisor (which shall
refer to the provisions of this paragraph), Advisor hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Advisor’s agents and attorneys-in-fact to act for and in Advisor’s behalf and
instead of Advisor, to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, mask works or other rights thereon with the same legal force and
effect as if executed by Advisor. 
7.     Confidentiality.  
7.1        Confidential Information Advisor acknowledges that in serving the
Company in its capacity as Advisor as contemplated by this Agreement, Advisor
may be given or obtain access information that is not a matter of public
knowledge or which is specifically designated as confidential which may include,
without limitation, trade secrets, product development strategy and activity,
product concepts and features, marketing strategy, corporate assessments and
strategic plans, pricing, financial and statistical information, accounting
information, identity of suppliers or clients, software (including source code
and object code), technical specifications, systems, processes, formulae,
inventions, discoveries, developments, designs, drawings, models, algorithms,
flow charts and other documentation policies, guidelines, procedures, practices,
disputes, or litigation, and similar information which may otherwise become
available during the term of this Agreement (collectively, the “Confidential
Information”). Accordingly, Advisor agrees to: (i) restrict the access to,
possession, knowledge, and use of, Company’s Confidential Information to
Advisor, (ii) accord Company’s Confidential Information at least the same level
of protection against unauthorized use and disclosure as Advisor customarily
accords to its own information of a similar nature but no less than a
commercially reasonable degree of protection, (iii) use Company’s Confidential
Information solely in accordance with the terms of this Agreement, and (iv)
promptly notify Company, in writing, of any actual or suspected loss or
unauthorized use, disclosure or access of Company’s Confidential Information of
which Advisor becomes aware, and take all steps reasonably requested by Company
to limit, stop or otherwise









--------------------------------------------------------------------------------







prevent such loss or unauthorized use, disclosure or access. In the event of
termination of this Agreement for any reason or by either party, Advisor shall
forthwith deliver to Company (without retaining copies thereof), any and all
Confidential Information, documents or other written information obtained from
Company, and Advisor shall not thereafter disclose or use any Confidential
Information relating to the Company.
7.2        Exclusions.  The relevant restrictions on use and disclosure of
Confidential Information shall not apply if the Confidential Information: (a)
was previously rightfully known by Advisor free of any obligation to keep it
confidential; (b) is or becomes publicly known through no wrongful act of
Advisor; (c) is independently developed by Advisor without reference to the
Confidential Information of Company; or (d) is subject to disclosure pursuant to
a subpoena, judicial or governmental requirement, or order, provided that
Advisor, to the extent permitted by law has given Company sufficient prior
notice of such subpoena, requirement, or order, to provide Advisor a reasonable
opportunity to object to the subpoena, requirement, or order and to allow
Company the opportunity to seek a protective order or other appropriate remedy.
8.   No Authority to Bind Company.  Advisor acknowledges and agrees that Advisor
has no authority to enter into contracts that bind the Company or create
obligations on the part of the Company without the prior written authorization
of the Company.
9.   Limitation of Liability.  In no event will Company be liable for any
consequential, indirect, exemplary, special, or incidental damages arising from
or relating to this Agreement.  Company’s total cumulative liability in
connection with this Agreement, whether in contract or tort or otherwise, will
not exceed the aggregate amount of Fees owed by Company to Advisor for Services
performed under this Agreement.
10.   Miscellaneous.
10.1.     Amendments and Waivers.  Any term of this Agreement may be amended or
waived only with the written consent of both parties.
10.2    Other Agreements. Advisor hereby represents that Advisor is not a party
to any other agreements or commitments that would hinder Advisor’s performance
of the Services, other than those disclosed to Company in advance of the
execution of this Agreement.
10.3.     Notices.  Any notice required or permitted by this Agreement shall be
in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by email or fax (upon customary
confirmation of receipt), or forty-eight (48) hours after being deposited in the
U.S. mail as certified or registered mail with postage prepaid, addressed to the
party to be notified at such party’s address or fax number as set forth on the
signature page or as subsequently modified by written notice.
10.4.     Governing Law.  This Agreement shall be governed by and construed
under the laws of the District of Columbia, without reference to or application
of the conflicts of law principles. Any and all disputes between the parties
that cannot be settled by mutual agreement shall be resolved solely and
exclusively in the courts located within the District of Columbia. Both parties
consent to the jurisdiction and venue of such courts and irrevocably waive any
objections thereto.
10.5.     Severability.  In the event any one or more of the provisions of this
Agreement is held to be invalid or otherwise unenforceable, the enforceability
of the remaining provisions shall be unimpaired.
10.6.     Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
10.7.     Disclosure. Advisor acknowledges and agrees that Company may publicly
disclose that Advisor is a member of the Advisory Council.
10.8    Compliance with Laws. In its performance of this Agreement, Advisor
shall fully comply with all federal, state and local laws, rules, regulations,
statutes, ordinances, codes and requirements. Advisor shall promptly notify
Company if Advisor becomes aware of any fraud and/or any actual or suspected
violation of any such laws, rules, regulations, statutes, ordinances, codes and
requirements that relate to the Services or this









--------------------------------------------------------------------------------







Agreement. Advisor shall fully cooperate with Fannie Mae and all governmental
authorities in connection with any such actual or suspected fraud or violations
In Witness hereof, the parties have executed this Advisory Council Membership
Agreement as of the date set forth above.





 
Fannie Mae
3900 Wisconsin Ave.
Washington, DC 20016
Advisor
 
 
Signed:     /s/ Timothy J. Mayopoulos      
Name: Timothy J. Mayopoulos
Title: President and Chief Executive Officer
Date:
Signed:       /s/ Antony Jenkins                             
Name: Antony Jenkins
Title: Advisor
Date:









 




  











--------------------------------------------------------------------------------














EXHIBIT A: Description of Services


The purpose of the Advisory Council is to provide support to the Company’s
senior leadership as they develop and promote innovation for the organization.
The Advisor shall perform the following Services:
1.
Act as a sounding board to the Company CEO on specific areas of interest

2.
Review, discuss, challenge and support Company’s innovation focus and long-term
innovation strategy

3.
Share Advisor’s knowledge and learnings with the Company’s Management Committee
and Company team members

4.
Work with other Advisory Council members to proactively drive innovation ideas
for Company

5.
Respond to Company requests for ad hoc help in areas such as introductions and
discussion of specific business items

6.
Attend two (2) half day in-person Advisory Council meetings per year, with
additional ad hoc availability via email and/or conference calls



 
 









